NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                         2007-1520

                           PORTFOLIO TECHNOLOGIES, INC.,

                                                     Appellant,

                                             v.

                         INTERNATIONAL TRADE COMMISSION,

                                                     Appellee,

                                            and

                            CHURCH & DWIGHT CO., INC.,

                                                     Intervenor,

                                            and

                   INTELLX, INC. and MEDTECH PRODUCTS, LTD.,

                                                     Intervenors.

      Richard P. Beem, Beem Patent Law Firm, of Chicago, Illinois, argued for appellant.
With him on the brief was John R. Linzer. Of counsel on the brief were Paul J. Kozacky
and Jerome R. Weitzel, Kozacky & Weitzel, of Chicago, Illinois.

        Mark B. Rees, Attorney, Office of the General Counsel, United States International
Trade Commission, of Washington, DC, argued for appellee. With him on the brief were
James M. Lyons, General Counsel, and Andrea C. Casson, Assistant General Counsel for
Litigation.

       James H. Shalek, Proskauer Rose LLP, of New York, New York, argued for
intervenors Church & Dwight Co., Inc. With him on the brief were Alan Federbush and
Baldassare Vinti. Of counsel on the brief were Steven P. Hollman, Lewis E. Leibowitz,
Susan M. Cook, and Rebecca C. Mandel, Hogan & Hartson, LLP, of Washington, DC.

         David Lieberworth, Garvey Schubert Barer, of Seattle, Washington, for intervenors
Intellix, Inc., and Medtech Products, Ltd. With him on the brief was Lizabeth Levinson, of
Washington, DC.

Appealed from: United States International Trade Commission
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-1520

                        PORTFOLIO TECHNOLOGIES, INC.,

                                                          Appellant,
                                         v.

                     INTERNATIONAL TRADE COMMISSION,

                                                          Appellee,

                                        and

                          CHURCH & DWIGHT CO., INC.,

                                                          Intervenor,

                                        and

                 INTELLX, INC. and MEDTECH PRODUCTS, LTD.,

                                                          Intervenors.

                                    Judgment
ON APPEAL from the United States International Trade Commission

in CASE NO(S).         337-TA-546

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (SCHALL, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
GAJARSA, Circuit Judge)

                   AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT


DATED _June 10, 2008                 /s/ Jan Horbaly______________
                               Jan Horbaly, Clerk